By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We think the true rule in such cases is this, namely: that injunctions will only be granted to restrain nuisances, in *544cases of absolute necessity, in which the evil sought to be-prevented is not only probable, but certain and inevitable.
Moreover, it will be less disposed to interfere, where the-apprehended mischief is to follow from such establishments- and erections as have a tendency to promote the public convenienee. (2 Ir. Eq. Rep. 199; Pick. Rep. 376; Daniel’s Ch. Pr. note p. 1850.)
Testing this case by this rule, we think there can be no-doubt but that if the carriage house and stables were extended as was contemplated, and the establishment properly kept, that instead of being certain that the stables would be a nuisance, the probability is that it would not be.